DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 11/06/2020.  Claims 1-15 and 18-35 are pending.  Claims 1 and 27 are independent.  Claims 4-7, 11-13, 15, 18-25, and 27-35 have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 1-3, 8-10, 14, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “each of the at least two elongate handles is a unitary component and is sufficiently rigid to facilitate insertion of the device into the body through the vagina and handling of the device from outside the body when inserted” in claim 1 is new matter because the disclosure does not disclose that each of the at least two elongate handles is sufficiently rigid to facilitate insertion of the device into the body through the vagina and handling of the device from outside the body when inserted.  The specification discloses a number of embodiments.  The specification discloses that the handle of the embodiment with a single handle (such as shown in Fig. 1) is configured to facilitate insertion of the device into the body through the vagina.  However, for the elected embodiment of the device with two handles as shown in Figures 9 and 10 of the application, the specification does not disclose that each of the at least two elongate handles is sufficiently rigid to facilitate insertion of the device into the body through the vagina and handling of the device from outside the body when inserted although the specification discloses that the at least two handles (but not each 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 8, 14, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninckx (US Pat. No.: 5,662,676) in view of Lally (US Pat. No.: 5,108,408).
Regarding claims 1-3, 8, 14, and 26, Koninckx discloses a device (55, Figs. 8, 9, 16 and 17 or the combination of 61, 62, 57, 58 and the hinges connecting these structures, Figs. 8, 9, 16, and 17, the device is fully capable of applying a compressive force to the uterus so that the uterus may be compressed between the device and an applied force external of the body to treat postpartum haemorrhage, Fig. 17), the device comprising: a contact portion (combination of 61 and 62, Fig. 9) fully capable of contacting the uterus and providing a compressive force thereto, the contact portion having a surface area (such a surface areas of a distal part of the contact portion that contacts the uterus, Fig. 12 or 17) capable of imparting the compressive force to the uterus without perforating or causing trauma to the tissue of the uterus (the contact portion or the surface area of the contact portion is fully capable of imparting the compressive force to the uterus without perforating or causing trauma to the tissue of the uterus, Fig. 8 and 17) and comprising a plurality of holes (see Figure below, The holes are extending from the back to the front of 61 and 62 in order to accommodate the 

    PNG
    media_image1.png
    457
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    497
    886
    media_image2.png
    Greyscale

	Lally teaches, in the same field of endeavor (gynecological medical device for inserting through the vagina), a device (100, Figs. 1-3) comprising two handles (124 and 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the inserting mechanism having two handles with the proximal portions of the handles connected a distal end of a rod of the device of Koninckx to be the insertion mechanism with two elongated handles such that .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninckx (US Pat. No.: 5,662,676) in view of Lally (US Pat. No.: 5,108,408) as applied to claims 8 and 1 above, and further in view of Kotmel et al. (US Pub. No.: 2007/0142750).
Regarding claims 9 and 10, Koninckx in view of Lally discloses substantially all the limitations of the claim but fails to disclose that the handle hinges are living hinges such that the device is formed as a continuous elongate element that includes the two living hinges spaced from one another thereby defining the contact portion that is hingedly connected to two elongate handles extending from the contact portion. 
Kotmel teaches, in the same field of endeavor (uterine device), a device (the device shown in Figs. 11-14 or the integrally formed distal structure shown in Fig. 11) 
Before the effective filing date of the claimed invention,, it would have been obvious to one of ordinary skill in the art to replacing the handle hinges of Koninckx in view of Lally with living hinges such that the device is formed as a continuous elongate element that includes the two living hinges spaced from one another thereby defining the contact portion that is hingedly connected to two elongate handles extending from the contact portion as taught by Kotmel as simple substitution of one type of known hinges with another type of known hinges for obtain predictable results, such as allowing the contact portions to pivot about the handles.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-10, 14, and 26 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771